DETAILED ACTION
Election/Restrictions
1.	This applicalion contains claims directed to the folowing patentably distinct Species:
2. 	Species 1: ernbodiment is drawn to a medical device: figures 7, 8, claims 30, 31, 33 .
3. 	This application further contains claims directed to the following sub-species: Sub-species of a contractile element is as follows:
4. 	Sub-species A: see claims 32, 34-35; figures 11a-d, 14b. 
Sub-species of a closure is as follows:
5. 	Sub-species B: see claims 36-38: figure 1.
 	Sub-species of a pair of flaps is as follows:
6. 	Sub-species C: see claims 39-41; figure 6.


7.	The species are substantially dissimilar and structurally different for use with different type of structure device for occluding a body organ with having a variety of contractile structure either in resting position or in an active position.

Applicant is required under 35 1.5.0. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 30 appears to be generic.
There is an examination and search burden for these pateniably distinct! species due to their mutually exclusive characteristics. The species require a different field of search (6.9., searching diferent classes/subclasses or electronic resources, or employing different search queries): and/or the prior art applicable fo one species would not likely be applicable for another species; and/or the species are likely to raise different non-prior art issues under $5 U.S.C. 101 and/or 35 USC. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include () an siection of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and UD identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or withoul traverse. To preserve a right ta petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or Clearly admit on the record that this is the case. in either instance, if the examiner finds one of the species patentable over the prior art, the evidence or admission may be used in a rejection under S5 U.S.C. 163{a} of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
15. 	Applicant is reminded that upon the cancellation of claims to a no-elected
invention, the invertorship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(6) and by the fee required under 97 CFR 1.47 0).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199.
/VI X NGUYEN/           Primary Examiner, Art Unit 3771